Case 5:19-cv-12454-JEL-APP ECF No. 14 filed 09/29/20   PageID.44   Page 1 of 2




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


James Hassler,

                       Plaintiff,      Case No. 19-12454

v.                                     Judith E. Levy
                                       United States District Judge
St. Clair County Treasurers Office,
et al.,                             Mag. Judge Anthony P. Patti

                       Defendants.

________________________________/

 ORDER ADOPTING REPORT AND RECOMMENDATION [12]

     Before the Court is Magistrate Judge Patti’s Report and

Recommendation recommending the Court dismiss, without prejudice,

Plaintiff’s claims against Defendants for failure to effect timely service

and for failure to show cause. (ECF No. 12.) The parties were required to

file specific written objections within 14 days of service. Fed. R. Civ. P.

72(b)(2); E.D. Mich. L.R. 72.1(d). No objections were filed. The Court has

nevertheless carefully reviewed the Report and Recommendation and

concurs in the reasoning and result. Accordingly,

     The Report and Recommendation (ECF No. 12) is ADOPTED; and
Case 5:19-cv-12454-JEL-APP ECF No. 14 filed 09/29/20   PageID.45   Page 2 of 2




     Plaintiff’s claims against Defendants are DISMISSED WITHOUT

PREJUDICE.

     IT IS SO ORDERED.

Dated: September 29, 2020               s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge




                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on September 29, 2020.
                                        s/William Barkholz
                                        WILLIAM BARKHOLZ
                                        Case Manager
